      Case 19-12556-KCF            Doc 101-6 Filed 07/14/21 Entered 07/14/21 16:38:31                       Desc
                                       Notice of Hearing Page 1 of 2
Form 137 − aplccmpn

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 19-12556−KCF
                                         Chapter: 7
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Elia J. Zois                                             Mariana Zois
   141 Oval Road                                            141 Oval Road
   Building 1                                               Building 1
   Manasquan, NJ 08736                                      Manasquan, NJ 08736


Social Security No.: xxx−xx−4007                               xxx−xx−8716



                      NOTICE OF HEARING ON APPLICATION FOR COMPENSATION


      NOTICE IS HEREBY GIVEN that there will be a hearing held before the honorable Kathryn C. Ferguson on:

Date:08/19/2021
Time:       02:30 PM
Location:   Courtroom 2, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

for the purpose of acting on applications for compensation. Attendance by debtor(s) or creditors is welcome, but not
required.

      The following applications for compensation have been filed:

APPLICANT(S)
Perkins Coie LLP, Special Counsel for Trustee

COMMISSION OR FEES
FEES $131,027.00

EXPENSES
$10,931.92

If this is a chapter 13 case, the fees and expenses awarded:

                will not reduce the amount to be paid to general unsecured
                creditors under the plan.

                will reduce the amount to be paid to general unsecured
                creditors under the plan as follows:

Debtor(s) or other parties who wish to object must file an objection not later than 7 days prior to the hearing date.
Objections must be filed with the Court and served on the applicant and other interested parties.

      An appearance is not required on an application for compensation unless an objection is filed.
      Case 19-12556-KCF   Doc 101-6 Filed 07/14/21 Entered 07/14/21 16:38:31   Desc
                              Notice of Hearing Page 2 of 2

Dated: July 14, 2021
JAN:

                                                  Jeanne Naughton
                                                  Clerk
